Bell, J.
There is no statement of facts contained in the record, and where such is the case this court will not consider exceptions to the rulings of the court below excluding testimony, unless there be enough in the record to make it clearly appear that the rejected testimony was important, and that its place was not supplied by other testimony. (Hutchins v. Wade, 20 Tex. R., 7; Galbreath v. Templeton, 20 Tex. R., 45.)
We do not, however, perceive any error in the rulings of the court below upon the admissibility of evidence.
In the absence of a statement of facts, this court will not consider the judgment of the court below overruling a motion for a ■new trial on the ground of newly discovered evidence.
The judgment of the court below is affirmed.
Judgment affirmed.